Pee Cueiam,
A careful consideration of the testimony in this case has satisfied us that it presented questions of fact which the learned trial judge was bound to submit to the jury for their determination ; and he therefore rightly refused to affirm defendant’s point that “ under all the evidence .... the verdict should be for the defendant.” The case involved the question of defendant company’s negligence as the proximate cause of the injury which resulted in the death of plaintiff’s husband, and also the question of his contributory negligence; as to both of which the testimony was more or less conflicting. It was submitted to the jury in a clear, correct and fully adequate charge, of which there is no complaint. The only subject of complaint is the refusal of the court to direct a verdict in favor of the defendant. In view of the testimony that would have been improper.
Judgment affirmed.